DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Response filed on 28 February 2022, has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1, 2, 4-6, 8-16, 18, 19, and 21-24 of the Response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 2, 4-6, 8-16, 18, 19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1, 2, 4-6, 21, and 22 constitutes a process under 35 USC 101, the “device” of claims 8-14 constitutes a machine under the statute, and the “non-transitory computer-readable medium” of claims 15, 16, 18, 19, 23, and 24 constitutes a manufacture under the statute. Accordingly, claims 1, 2, 4-6, 8-16, 18, 19, and 21-24 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“A method, comprising: receiving” “user information identifying a user of the user device and location information identifying a location of the user device, wherein the location corresponds to a facility area, of a plurality of facility areas, within a facility.”
“Determining” “based on the location information identifying the location, the facility area.”
“Determining” “based on determining the facility area, one or more tasks particular to the facility area, wherein the one or more tasks are different than one or more other tasks particular to another facility area, of the plurality of facility areas.”
“Determining” “a task, of the one or more tasks, to perform for the user.”
“Performing” “the task for the user.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (associated with facilitating location-based tasks), and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “receiving”), evaluation (see, e.g., the first claimed “determining”), and judgment (see, e.g., the second claimed “determining”), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
The claimed “receiving” is “by a device and from a user device.”
The first claimed “determining” is “by the device.”
The second claimed “determining” also is “by the device.”
The third claimed “determining” is “by the device using a machine learning model.”
“Wherein the machine learning model has been trained based on historical data relating to a behavior of the user in connection with the facility area.”
The claimed “performing” is “by the device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, which courts have found to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome (see MPEP 2106.05(f)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); mere data gathering, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and specifying that the abstract idea relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a technology, because limiting application of the abstract idea to the technology is simply an attempt to limit the use of the abstract idea to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 8 and 15, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply to rejecting claims 8 and 15 as patent ineligible. It should be noted that, to the extent claims 8 and 15 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above.
	Claims 2, 4-6, 9-14, 16, 18, 19, and 21-24 depend from one of independent claims 1, 8, and 15. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 2, 4-6, 9-14, 16, 18, 19, and 21-24 also are rejected under 35 USC 101 as ineligible for patenting.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-13, 15, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2018/0308063 A1 to Jan et al. (“Jan”), in view of U.S. Pat. App. Pub. No. 2017/0017928 A1 to Miller et al. (“Miller”).
Regarding independent claim 1, Jan teaches the following limitations:
“A method, comprising: receiving, by a device and from a user device, user information identifying a user of the user device and location information identifying a location of the user device.” Jan teaches, in para. [0012], “the personnel management system comprises an enterprise server 100 operated by an employer or its administrator, a plurality of transmitter beacons 171-173 strategically installed around the employer's premises, and a plurality of mobile devices 150 carried by the employees.” Jan teaches, in para. [0013], “the plurality of beacons 171-173 are low-power devices with memory and an antenna configured to transmit at 2.4 GHz in accordance with the BLUETOOTH™ protocol. In particular, each beacon is configured to transmit a unique identifier (ID) as well as data indicating the location of the beacon.” Jan teaches, in para. [0014], “In the preferred embodiment, the enterprise server 100 comprises a beacon management module 110 as well as an employee timekeeping module 120. The beacon management module 110 is configured to assign a unique identifier to each of the beacons 171-173 or otherwise associate a unique identifier with each of the beacons. It is this unique identifier that each beacon then transmits to the employee mobile devices when in proximity to the particular beacon.” Jan teaches, in para. [0015], “[0015] The employee timekeeping module 120 preferably comprises a profile 122 for each employee, a beacon response list 124” and “The beacon response list 124 comprises, in some embodiments, scripts defining what actions to take in response to each beacon ID. Each time an employee makes contact with a new beacon and the beacon ID read, the ID is used to retrieve one or more actions to take in response. The actions may be unique for each combination of employee and beacon.” Jan teaches, in para. [0018], “When an employ or other user is present at the employer facility and has his or her mobile device app running, the mobile device is configured to monitor 202 the transceiver 158 for transmissions from the beacons 171-173. When the employee enters an area 204 in proximity to a beacon, the beacon detects the employee's device and the mobile device detects the beacon. The beacon transmits 206 its unique ID via BLUETOOTH to said employee's mobile device. The app running on the employee's mobile device may also transmit an employee ID to the beacon or directly to the server 100. The beacon ID 208 and/or an employee ID is then used to retrieve 210 the appropriate action to take as defined in the beacon response list 124.” The server receiving the employee ID and the beacon ID, in Jan, reads on the claimed “receiving, by a device and from a user device, user information identifying a user of the user device and location information identifying a location of the user device.”
“Wherein the location corresponds to a facility area, of a plurality of facility areas, within a facility.” Jan teaches, in para. [0013], “the plurality of beacons 171-173 are low-power devices with memory and an antenna configured to transmit at 2.4 GHz in accordance with the BLUETOOTH™ protocol. In particular, each beacon is configured to transmit a unique identifier (ID) as well as data indicating the location of the beacon.” Jan teaches, in para. [0013], “In particular, each beacon is configured to transmit a unique identifier (ID) as well as data indicating the location of the beacon, if necessary. These beacons may then be installed at, for example, all entrances to the employer facility, at or near particular workrooms and work stations where employees are required to perform work activities or otherwise be present, at or near particular offices or rooms where employees may be required to work or otherwise be present, and at or near locations where employees may take breaks or eat meals.” The location of the beacon at an entrance, workroom, work station, office, or room, in Jan, reads on the claimed “wherein the location corresponds to a facility area, of a plurality of facility areas, within a facility.”
“Determining, by the device and based on the location information identifying the location, the facility area.” Jan teaches, in para. [0013], “In particular, each beacon is configured to transmit a unique identifier (ID) as well as data indicating the location of the beacon, if necessary.” Jan teaches, in para. [0014], “In the preferred embodiment, the enterprise server 100 comprises a beacon management module 110 as well as an employee timekeeping module 120.” Jan teaches, in para. [0015], “The employee timekeeping module 120 preferably comprises a profile 122 for each employee, a beacon response list 124” and “The beacon response list 124 comprises, in some embodiments, scripts defining what actions to take in response to each beacon ID. Each time an employee makes contact with a new beacon and the beacon ID read, the ID is used to retrieve one or more actions to take in response. The actions may be unique for each combination of employee and beacon.” Jan teaches, in para. [0018], “When the employee enters an area 204 in proximity to a beacon, the beacon detects the employee's device and the mobile device detects the beacon. The beacon transmits 206 its unique ID via BLUETOOTH to said employee's mobile device. The app running on the employee's mobile device may also transmit an employee ID to the beacon or directly to the server 100. The beacon ID 208 and/or an employee ID is then used to retrieve 210 the appropriate action to take as defined in the beacon response list 124.” The server identifying the beacon ID and location of the beacon, so the action to take can be retrieved from the beacon response list stored in the server, in Jan, reads on the claimed “determining, by the device and based on the location information identifying the location, the facility area.”
“Determining, by the device and based on determining the facility area, one or more tasks particular to the facility area, wherein the one or more tasks are different than one or more other tasks particular to another facility area, of the plurality of facility areas.” Jan teaches, in para. [0013], “These beacons may then be installed at, for example, all entrances to the employer facility, at or near particular workrooms and work stations where employees are required to perform work activities or otherwise be present, at or near particular offices or rooms where employees may be required to work or otherwise be present, and at or near locations where employees may take breaks or eat meals.” Jan teaches, in para. [0015], “Each time an employee makes contact with a new beacon and the beacon ID read, the ID is used to retrieve one or more actions to take in response. The actions may be unique for each combination of employee and beacon. In a preferred embodiment, these actions may include ‘punching-in’ an employee, ‘punching-out’ an employee, computing the time that the employee spent at that location, and automatically entering that time in the employee's timecard 126 for that day.” Jan teaches, in para. [0024], “In some embodiments, the personnel management system is configured to send alerts to employees to notify them that they need to attend a meeting or be at another location at the facility at a certain time.” The retrieving of actions to take from the server, based on the beacon location, wherein the actions are unique based on the employee and beacon, in Jan, reads on the claimed “determining, by the device and based on determining the facility area, one or more tasks particular to the facility area, wherein the one or more tasks are different than one or more other tasks particular to another facility area, of the plurality of facility areas.” Punching-in at a location, in Jan, is an example of one of the claimed “tasks particular to the facility area.” Sending a meeting notification at another location, in Jan, is an example of the claimed “other tasks particular to another facility area.”
“Determining, by the device,” “a task, of the one or more tasks, to perform for the user.” Jan teaches, in para. [0016], “The employee scheduling module 130 includes a daily, weekly, and/or monthly schedule for each employee, which may then be used to notify an employee when that employee must leave for another location to attend a meeting.” Jan teaches, in para. [0024], “In some embodiments, the personnel management system is configured to send alerts to employees to notify them that they need to attend a meeting or be at another location at the facility at a certain time. In that case, the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Determining to send the employee a notification about, and/or route guidance for, a meeting, in Jan, reads on the claimed “determining, by the device,” “a task, of the one or more tasks, to perform for the user.”
“Performing, by the device, the task for the user.” See the passages of Jan cited in the immediately preceding bullet point. Sending the notification and/or the route guidance to the employee, in Jan, reads on the claimed “performing, by the device, the task for the user.”
Miller teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Jan:
The claimed “determining” includes “using a machine learning model.” As explained above, Jan teaches the importance of notifying employees about meetings, and helping to guide employees to their meetings. Jan does not explicitly teach use of a machine learning model. Miller teaches, in para. [0001], “Oftentimes, meeting location details associated with calendar meetings can be deficient in detail (i.e., provided in shorthand without specifying physical location information, such as an address). Users typically provide subjective, shorthand references (e.g., “Adi's Office”) as the meeting location because it is less time consuming to provide the shorthand reference than to provide the entire address. For the same reasons, users may leave the meeting location blank, or include the location or shorthand references thereto in the meeting subject.” Miller teaches, in para. [0018], “As such, aspects of the technology described herein are directed towards inferring physical meeting locations for calendar meetings having deficient meeting locations associated therewith.” Miller teaches, in para. [0046], “At a high level, embodiments of meeting location analyzer 230 may determine, from the user data, a set of meeting location labels, and user-related activity, patterns, or interactions associated with the meeting location labels, or other meeting location-related data, which may be stored in the meeting location register 262 of user profile 260. In some embodiments, meeting location analyzer 230 comprises an inference engine (such as a rule based or machine-learning-based inference engine) that is utilized to identify and monitor meeting location values. The inference engine (not shown) may utilize interpretive data to associate user data with one or more meeting location values, as well as to identify meeting location-relevant information from common invitees or other users having common profile characteristics (e.g., common email domain names).” The inferring of a meeting location, using the machine-learning-based inference engine, in Miller, reads on the claimed “determining” “using a machine learning model.”
“Wherein the machine learning model has been trained based on historical data relating to a behavior of the user in connection with the facility area.” “Miller teaches, in para. [0046], “At a high level, embodiments of meeting location analyzer 230 may determine, from the user data, a set of meeting location labels, and user-related activity, patterns, or interactions associated with the meeting location labels, or other meeting location-related data, which may be stored in the meeting location register 262 of user profile 260.” Miller teaches, in para. [0053], “In some embodiments, the meeting location inference engine 234 can be configured to analyze the meeting location values associated with a particular meeting location” and “an analysis conducted on a historical record of meeting location values for “Adi's Office” can provide a probable meeting location value, which can then be used for automatically populating input fields (e.g., a destination location) or predicting a physical location for the meeting.” The informing of the inference engines, using the user data, meeting location-related data, and historical records, in Miller, reads on the claimed “wherein the machine learning model has been trained based on historical data relating to a behavior of the user in connection with the facility area.”
Miller describes assisting users with the performing of tasks, such as attending meetings at physical meeting locations (see abstract), similar to the claimed invention and to Jan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the steps for facilitating meetings of Jan, to include the machine learning and relate data, of Miller, to address problems associated with information on meeting locations that is deficient in detail, as taught by Miller (see para. [0001]).
Regarding claim 2, the combination of Jan and Miller teaches the following limitations:
“The method of claim 1, wherein the one or more tasks relate to one or more of reserving the facility area, accessing the facility area, locating the facility area, adjusting an environmental setting of the facility area, or requesting support relating to a service of the facility area.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” The instructions to guide employees on routes in Jan reads on the claimed “wherein the one or more tasks relate to one or more of” “locating the facility area.”
Regarding claim 4, the combination of Jan and Miller teaches the following limitations:
“The method of claim 1, further comprising: determining information associated with the facility area; and transmitting the information associated with the facility area to the user device.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Determining routes through the facility in Jan reads on the claimed “determining information associated with the facility area.” Producing the maps for employees in Jan reads on the claimed “transmitting the information associated with the facility area to the user device.”
Regarding claim 5, the combination of Jan and Miller teaches the following limitations:
“The method of claim 1, wherein the task includes accessing the facility area.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting, for example. Here, the navigation path 410 and corresponding arrows are guiding the employee from outside the building near room 1 to a meeting in room 10.” Guiding employees into meeting rooms in Jan reads on the claimed “wherein the task includes accessing the facility area.”
Regarding independent claim 8, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 under 35 USC 103, based on the combination of Jan and Miller, also apply to this rejection of claim 8. Additionally, limitations like the “memories” and “processors” in claim 8 are taught by Jan in para. [0034].
Regarding claim 9, the combination of Jan and Miller teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further to: determine a geographic area that contains the facility.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting, for example. Here, the navigation path 410 and corresponding arrows are guiding the employee from outside the building near room 1 to a meeting in room 10.” Recognizing locations outside of buildings in Jan reads on the claimed “determine a geographic area that contains the facility.”
“Determine one or more second tasks associated with the geographic area, wherein the task is selected from the one or more tasks or the one or more second tasks.” See the passages of Jan from the immediately preceding bullet point. Jan also teaches, in para. [0015], “The beacon response list 124 comprises, in some embodiments, scripts defining what actions to take in response to each beacon ID. Each time an employee makes contact with a new beacon and the beacon ID read, the ID is used to retrieve one or more actions to take in response. The actions may be unique for each combination of employee and beacon.” Determining how to guide employees to meeting rooms in Jan read on the claimed “determine one or more second tasks associated with the geographic area.” The actions being selected from the beacon response list, in Jan, reads on the claimed “wherein the task is selected from the one or more tasks or the one or more second tasks.”
“Wherein the machine learning model has been trained based on historical data relating to the behavior of the user in connection with at least one of the geographic area or the facility area.” “Miller teaches, in para. [0046], “At a high level, embodiments of meeting location analyzer 230 may determine, from the user data, a set of meeting location labels, and user-related activity, patterns, or interactions associated with the meeting location labels, or other meeting location-related data, which may be stored in the meeting location register 262 of user profile 260.” Miller teaches, in para. [0053], “In some embodiments, the meeting location inference engine 234 can be configured to analyze the meeting location values associated with a particular meeting location” and “an analysis conducted on a historical record of meeting location values for “Adi's Office” can provide a probable meeting location value, which can then be used for automatically populating input fields (e.g., a destination location) or predicting a physical location for the meeting.” The informing of the inference engines, using the user data, meeting location-related data, and historical records, in Miller, reads on the claimed “wherein the machine learning model has been trained based on historical data relating to the behavior of the user in connection with at least one of the geographic area or the facility area.” The rationales for combining the teachings of Jan and Miller, as outlined above in the rejection of claims 1 and 8, also apply to this rejection of claim 9.
Regarding claim 10, the combination of Jan and Miller teaches the following limitations:
“The device of claim 8, wherein one or more processors, when performing the task for the user, are further to: produce information associated with the task, and 	wherein the one or more processors are further to: transmit the information associated with the task to the user device.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Producing the maps for employees in Jan reads on the claimed “produce information associated with the task.” Providing employees with the maps in Jan reads on the claimed “transmit the information associated with the task to the user device.”
	Regarding claim 11, while the claim is of different scope than claim 4, the claim recites limitations similar to the limitations recited by claim 4. As such, the rationales for rejecting claim 4 under 35 USC 103, based on the combination of Jan and Miller, also apply to this rejection of claim 11.
Regarding claim 12, the combination of Jan and Miller teaches the following limitations:
“The device of claim 8, wherein the behavior of the user relates one or more of: one or more previous tasks requested by the user relating to the facility area, or one or more previous locations of the user device within the facility area.” Miller teaches, in para. [0029], “In particular, the user data may be used to determine meeting location values that are relevant to the user, which may be determined based on geographic locations frequented by the user at various meeting times, patterns of user interaction with physical meeting locations at various meeting times, or other user-activity patterns associated with physical meeting locations during various meeting times, for example.” The user activity relating to patterns of user interaction with locations, in Miller, reads on the claimed “wherein the behavior of the user relates one or more of: one or more previous tasks requested by the user relating to the facility area, or one or more previous locations of the user device within the facility area.” The rationales for combining the teachings of Jan and Miller, as outlined above in the rejection of claims 1 and 8, also apply to this rejection of claim 12.
Regarding claim 13, the combination of Jan and Miller teaches the following limitations:
“The device of claim 8, wherein the historical data is first historical data, and wherein the machine learning model has been trained based on the first historical data and second historical data relating to behaviors of a plurality of users in connection with the facility area, wherein the user shares one or more characteristics with the plurality of users.” Miller teaches, in para. [0029], “In particular, the user data may be used to determine meeting location values that are relevant to the user, which may be determined based on geographic locations frequented by the user at various meeting times, patterns of user interaction with physical meeting locations at various meeting times, or other user-activity patterns associated with physical meeting locations during various meeting times, for example.” Miller teaches, in para. [0032], “Some embodiments further include using user data from other users also invited to the same meeting or having similar email address domains (i.e., crowdsourcing data) for determining meeting location values, relevance, confidence, and/or relevant supplemental content for making inferences in probable meeting location values to correspond with a subjective meeting location label.” The use of a user’s user data that includes past patterns, and also similar user data of other users related to the user, to make inferences about locations, in Miller, reads on the claimed “wherein the historical data is first historical data, and wherein the machine learning model has been trained based on the first historical data and second historical data relating to behaviors of a plurality of users in connection with the facility area, wherein the user shares one or more characteristics with the plurality of users.” The rationales for combining the teachings of Jan and Miller, as outlined above in the rejection of claims 1 and 8, also apply to this rejection of claim 13.
Regarding claim 15, while the claim is of different scope relative to claim 1 and to claim 8, the claim recites limitations similar to the limitations recited by claim 1 and by claim 8. As such, the rationales for rejecting claims 1 and 8 under 35 USC 103, based on the combination of Jan and Miller, also apply to this rejection of claim 15. Additionally, the claimed “non-transitory computer-readable medium,” “instructions,” and “processors” limitations are taught by Jan in at least paras. [0031]-[0034].
Regarding claim 16, the combination of Jan and Miller teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more tasks relate to one or more of reserving the facility area, generating instructions for locating the facility area, adjusting an environmental setting of the facility area, or initiating a support request relating to a service of the facility area.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” The providing of instructions to guide employees on routes in Jan reads on the claimed “wherein the one or more tasks relate to one or more of” “generating instructions for locating the facility area.”
Regarding claim 18, while the claim is of different scope relative to claim 4 and claim 11, the claim recites limitations similar to the limitations recited by claim 4 and by claim 11. As such, the rationales for rejecting claims 4 and 11 under 35 USC 103, based on the combination of Jan and Miller, also apply to this rejection of claim 18.
Regarding claim 21 and 23, while the claims are of different scope relative to claim 10, the claims recite limitations similar to the limitations recited by claim 10. As such, the rationales for rejecting claim 10 under 35 USC 103, based on the combination of Jan and Miller, also apply to this rejection of claims 21 and 23.
Regarding claims 22 and 24, while the claims are of different scope relative to claim 13, the claims recite limitations similar to the limitations recited by claim 13. As such, the rationales for rejecting claim 13 under 35 USC 103, based on the combination of Jan and Miller, also apply to this rejection of claims 22 and 24.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jan, in view of Miller, and further in view of U.S. Pat. App. Pub. No. 2014/0282929 A1 to Tse (“Tse”).
Regarding claim 6, Tse teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Jan and Miller:
“The method of claim 1, wherein the task includes generating a credential to the facility area.” Tse teaches, in para. [0010], “the remote server may receive, from a client device, a request for a physical access credential. The request may include a device identifier and/or a user access credential. The remote server may determine whether the request should be granted.” Tse teaches, in para. [0011], “The remote server may then identify a physical access credential associated with the approved device identifier and user access credential.” Tse teaches, in para. [0012], “Upon authorization and/or favorable comparison to the compliance rules, if applicable, the remote server may then send, to the client device, the identified physical access credential.” The providing of a physical access credential in Tse reads on the claimed “wherein the task is generating a credential to the facility area.”
Tse describes controlling physical access to locations, facilities, and areas thereof (see para. [0001]), similar to the claimed invention and to the combination of Jan and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the navigational guidance for taking users through authorized areas while keeping users out of unauthorized areas of the combination of Jan and Miller (see Jan, para. [0027]), to involve the use of the credentialing and accessibility of Tse, to ensure that only authenticated and authorized users gain access to appropriate areas, as taught by Tse (see para. [0001]).
Regarding claim 19, Tse teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Jan and Miller:
“The non-transitory computer-readable medium of claim 15, wherein the task is generating a credential to access the facility area, wherein the one or more instructions, that cause the one or more processors to perform the task for the user, cause the one or more processors to: determine an authorization of the user based on an identity of the user, wherein the identity of the user is identified in the user information; generate, based on determining the authorization, the credential that permits the user to access the facility area; and transmitting the credential to the user device.” Tse teaches, in para. [0010], “the remote server may receive, from a client device, a request for a physical access credential. The request may include a device identifier and/or a user access credential. The remote server may determine whether the request should be granted.” Tse teaches, in para. [0011], “The remote server may then identify a physical access credential associated with the approved device identifier and user access credential.” Tse teaches, in para. [0012], “Upon authorization and/or favorable comparison to the compliance rules, if applicable, the remote server may then send, to the client device, the identified physical access credential. A user may then present the client device to a physical access point, which includes for example a near field communication device to communicate with the client device. The physical access point and the client device may communicate to establish that the user of the client device is authorized to physical access to the area beyond the physical access point.” Tse teaches, in para. [0012], “Once it is determined that physical access is permitted, the physical access point may actuate a mechanical device to unlock a building, location, door, gate, drawer, filing cabinet, storage unit, cabinet, and/or the like.” Tse teaches, in para. [0016], “Additionally, the client device 120 may store in memory a device identifier 121, user access credentials 122, a device profile 123, and potentially other data. In some embodiments, the device identifier 121 may include a software identifier, a hardware identifier, and/or a combination of software and hardware identifiers. For instance, the device identifier 121 may be a unique hardware identifier such as a MAC address, a CPU ID, and/or other hardware identifiers. The user access credentials 122 may include a username, a password, and/or biometric data related to facial recognition, retina recognition, fingerprint recognition, and the like.” The providing of a physical access credential in Tse reads on the claimed “wherein the task is generating a credential to access the facility area.” The determining of whether a request should be granted based on a user access credential in Tse reads on the claimed “determine an authorization of the user based on an identity of the user, wherein the identity of the user is identified in the user information.” The providing of the physical access credential based on granting of a request in Tse reads on the claimed “generate, based on determining the authorization, the credential that permits the user to access the facility area.” The sending of a physical access credential to a client device in Tse reads on the claimed “transmitting the credential to the user device.” The claimed “non-transitory computer-readable medium,” “instructions,” and “processors” limitations are taught by Jan in at least paras. [0031]-[0034].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jan, in view of Miller, and further in view of U.S. Pat. App. Pub. No. 2017/0236097 A1 to Smith (“Smith”).
	Regarding claim 14, the combination of Jan and Miller teaches the following limitations:
“The device of claim 8,” “wherein the one or more processors are further to: determine that the user device is present in the facility area; and transmit information associated with the facility area to the user device.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting, for example. Here, the navigation path 410 and corresponding arrows are guiding the employee from outside the building near room 1 to a meeting in room 10.” Determining employees’ locations and providing route instructions in Jan reads on the claimed “determine that the user device is present in the facility area; and transmit information associated with the facility area to the user device.”
	Smith teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by the combination of Jan and Miller:
“Wherein the task includes reserving the facility area.” While Jan and Miller teach elements related to planning and attending meetings, neither appears to explicitly teach reserving meeting locations. But the meetings must be scheduled in some way. Smith teaches, in para. [0124], to “Set preferred room,” which reads on the claimed “wherein the task includes reserving a particular facility area.”
	Smith describes facilitating meetings (see abstract), similar to the claimed invention and to the combination of Jan and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added, to the meeting-based functionalities of the combination of Jan and Miller, the ability to set meeting locations, as in Smith, to improve efficiency associated with planning and conducting meetings, as taught by Smith (see para. [0004]).

Response to Arguments
	On pp. 11-13, the applicant argues for reconsideration and withdrawal of the 35 USC 103 rejections of the claims based on the previously-cited Jan, Smith, and Tse references. More specifically, the applicant argues that “JAN merely established that beacons are installed throughout a facility. Paragraph 16 of JAN describes keeping track of employee location via beacon IDs and providing meeting notifications or a map to guide an employee to a meeting. Rather than disclosing determining one or more tasks particular to a facility area based on determining the facility area, as set forth in the claim, JAN does not disclose a connection between determining location and determining tasks. Furthermore, JAN is silent regarding any location-specific differences in tasks. Therefore, JAN fails to disclose or suggest the features of claim 1, as amended. SMITH fails to cure the deficiencies of JAN.” The examiner finds these arguments unpersuasive. Jan teaches, in para. [0013], “In particular, each beacon is configured to transmit a unique identifier (ID) as well as data indicating the location of the beacon, if necessary. These beacons may then be installed at, for example, all entrances to the employer facility, at or near particular workrooms and work stations where employees are required to perform work activities or otherwise be present, at or near particular offices or rooms where employees may be required to work or otherwise be present, and at or near locations where employees may take breaks or eat meals.” Jan teaches, in para. [0015], “The beacon response list 124 comprises, in some embodiments, scripts defining what actions to take in response to each beacon ID. Each time an employee makes contact with a new beacon and the beacon ID read, the ID is used to retrieve one or more actions to take in response. The actions may be unique for each combination of employee and beacon.” The actions, in Jan, are like the claimed tasks. The actions being unique to employee-beacon combinations, and the beacons being associated with specific locations, in Jan, is like the claimed tasks being particular to a facility area based on determining the facility area. Further, the beacon response list associates beacon IDs (and thus, beacon locations) with actions, just like the claimed connection between determining location and determining tasks. Furthermore, Jan teaches different actions for different locations. For example, Jan teaches, in para. [0013], beacons at workrooms, work stations, offices, or rooms. Jan teaches, in para. [0025], “the beacons 450-454 are distributed around the facility, primarily at the entrances to buildings,” and Jan teaches, in para. [0028], “automatic punch-in at other entrances.” See, also, beacon locations depicted in FIG. 4 of Jan. An entrance beacon for punching-in an employee constitutes a different action than an interior beacon for monitoring employee presence at a work station. For at least these reasons, modified 35 USC 103 rejections are being asserted based on Jan, but also in combination with the cited Miller, Tse, and Smith references, in response to the claim amendments made by the Response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes:
U.S. Pat. No. 11,238,503 B2 to Vigier et al. describes techniques and systems for beacon triggered processes (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624